Citation Nr: 1819753	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  10-37 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for sick sinus syndrome with ventricular tachycardia and a residual scar status post pacemaker placement.

2.  Whether the discontinuance of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) effective from December 1, 2016, was proper.

3.  Whether the discontinuance of entitlement to basic eligibility to Chapter 35 Dependents' Educational Assistance (DEA) benefits effective from December 1, 2016, was proper.



REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to September 2007.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction over the case was subsequently transferred to the RO in Houston, Texas.

A videoconference hearing was held before the undersigned Veterans Law Judge in September 2013.  A transcript of the hearing is of record.  The undersigned Veterans Law Judge held the record open for a 30-day period following the hearing to allow for the submission of additional evidence.  Thereafter, the Veteran submitted additional evidence, along with a waiver of initial agency of original jurisdiction (AOJ) consideration.

In a February 2014 decision, the Board dismissed the appeal as to the issues of entitlement to higher initial evaluations for hypertension and a mood disorder and remanded the above heart claim for further development.  The Board remanded the case for further development in October 2016, and it has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).
The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's heart claim.  Specifically, it appears that there may be outstanding, relevant VA treatment records, as detailed in the directives below.

In addition, the Board instructed the AOJ to determine whether referral of the case to the Director, Compensation Service, was warranted under the note to 38 C.F.R. § 4.104, Diagnostic Code 7015. See February 2014 and October 2016 remands.  While the case was most recently in remand status, the AOJ reclassified the disability from status post pacemaker placement (Diagnostic Code 7018) under Diagnostic Code 7010 (supraventricular arrhythmias) to Diagnostic Code 7015 (atrioventricular block) based on the findings of the April 2017 VA medical opinion. See February 2018 rating decision and codesheet.  The AOJ also provided the Veteran with a new VA examination in January 2018.  

Although the AOJ's actions were partially responsive to the Board's remand, it does not appear that the AOJ completed the action regarding the referral to the Director or otherwise provided an explanation as to why further action was not taken.  See July 2017 VA memorandum (appears to have been prepared for such a referral); February 2018 supplemental statement of the case (does not provide a determination on this matter, similar to the January 2015 supplemental statement of the case).  Based on the foregoing, the Board finds that a remand is required to ensure compliance with the prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

The record also shows that the Veteran submitted a timely notice of disagreement to a September 2016 rating decision, challenging the discontinuance of TDIU and Chapter 35 DEA benefits effective from December 1, 2016.  See October 2016 notice of disagreement.  Thus, a remand is required for the AOJ to issue a statement of the case.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure any outstanding VA treatment records.  The January 2018 VA examination report suggests that the Veteran continues to receive VA treatment for his heart condition.

2.  After completing the foregoing development, the AOJ should include a determination in the claims file as to whether referral of this case to the Director, Compensation Service, is warranted under the note to 38 C.F.R. § 4.104, Diagnostic Code 7015.  See July 2017 VA memorandum prepared for such a referral; claims file is unclear as to whether this action was completed or deemed not needed.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

4.  The AOJ should issue a statement of the case addressing the issues of whether the discontinuance of entitlement to TDIU and basic eligibility for Chapter 35 DEA benefits effective from December 1, 2016, was proper.  See September 2016 rating decision and October 2016 notice of disagreement.  

Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of these particular issues following the issuance of the statement of the case unless he perfects his appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

